Case: 1:19-cv-00742-MWM-KLL Doc #: 14 Filed: 08/10/20 Page: 1 of 1 PAGEID #: 52




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION - CINCINNATI

R&M PRICE ENTERPRISES, LLC,             :         Case No. 1:19-cv-742
dba FACTORY FURNACE OUTLET,             :
                                        :         Judge Matthew W. McFarland
              Plaintiff,                :
                                        :
 vs.                                    :
                                        :
FEDEX GROUND PACKAGE                    :
SYSTEM, INC.,                           :
                                        :
              Defendant.                :


      ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 13),
      GRANTING MOTION TO DISMISS ACTION WITHOUT PREJUDICE
    PURSUANT TO FED. R. CIV. P. 41(a) (DOC. 11) AND TERMINATING CASE


       The Court has reviewed the Report and Recommendation (Doc. 13) of United

States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28

U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and

the time to do so has expired, the Court ADOPTS the Report and Recommendation in its

entirety.   Accordingly, Plaintiff’s motion to dismiss this action without prejudice

pursuant to Fed. R. Civ. P. 41(a) (Doc. 11) is GRANTED and this matter is DISMISSED

WITHOUT PREJUDICE. This case shall be TERMINATED on the Court’s docket.

       IT IS SO ORDERED.


                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO


                                            By:     /s/ Matthew W. McFarland b
                                                  JUDGE MATTHEW W. McFARLAND
